June 30, 1921. The opinion of the Court was delivered by
Samuel C. Watson took out a policy of life insurance with the respondent. The policy was payable to the appellant, his wife. The insured was drafted as a soldier, was sent to France, and died there. The policy permitted the insured to join the army and go outside of the United *Page 363 
States, but it required notice to the company, and the payment of an extra premium. After the deceased left, his wife went to the clerk of the local Camp and talked to him about the payment of her husband's dues. Mrs. Watson was short of money, as the payments had not come from the government. Her purpose was to allow the policy to lapse by not paying the premiums. She was urged by the local clerk to keep up the payments. She consented to pay them, but had to borrow the money to do so. The defendant refused to pay the face of the policy, but tendered the sum of $28.80, which it claimed was due under the terms of the policy. The payment of the full amount was refused, because the extra premium for an enlisted man had not been paid. The plaintiff claimed that her husband was not an enlisted man, but was a drafted man, and that the company had waived the payment of the extra premium. The presiding Judge ordered a verdict for the defendant. From the judgment entered upon that verdict this appeal is taken.
The first point cannot be sustained. The deceased was an enlisted man, under the terms of the policy. See McQueen v. Sovereign Camp, W.O.W., 115 S.C. 412; 106 S.E., 32, filed herewith.
The second point must be sustained. There was evidence of waiver and the case should have been sent to the jury under the case of Crumley v. SovereignCamp W.O.W., 102 S.C. 386; 86 S.E., 954. It is true that the officers of the local camp cannot waive anything, but this clerk was also the agent of the Sovereign Camp, and his duty was to "remit all funds due and belonging to the Sovereign Camp to the Sovereign Clerk, as by law provided." It is also true that this extra war risk premium was to be paid to the Sovereign Clerk at the home office. The respondent says it was to be paid directly to the Sovereign Clerk at Omaha, Neb. The policy does not say it shall be paid directly. The other provision, that the local clerk shall remit all funds, is sufficient provision to cover the extra *Page 364 
premium. It appears in the case that no notice of the extra premium was given to that officer who was authorized to forward all funds. There is no intimation that there was any neglect by any individual agent of the company. There was no evidence or presumption that the beneficiary knew or had possession of the policy, and should have known of the required extra premium. Under these circumstances it was for the jury to say whether the company waived the payment of the extra premium or not.
The judgment is reversed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.